DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 09/08/2022, with respect to the rejection(s) of claim(s) still pending have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li (US 2017/0069052 A1), teaching the claim amendments as evidenced in the rejection below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ionizing device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Applicant’s election without traverse of claims 1-5 and 10-13 is acknowledged. Claims 6-9, 14, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, Species I-II, and Species I-V there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/08/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 10, 11, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shami (US 2018/0125206 A1), and further in view of Li (US 2017/0069052 A1).
Re: Claim 1, Shami discloses the claimed invention including a system for providing a customizable cosmetic substance for human application, comprising: 
a first cosmetic reservoir (110) housing a first cosmetic substance; a second cosmetic reservoir (110) housing a second cosmetic substance; a mixing reservoir (120) in communication with the first and second cosmetic reservoirs, the mixing reservoir selectively receiving a portion of each of the first and second cosmetic substances from the first and second reservoirs (Fig. 1, Para. 17-18, selective amounts provided from each container), thereby creating a third cosmetic substance (Para. 15, combined third substance); and
a non-transitory computer memory (1110); a processor (1106) in data communication with the computer memory; and an input device (1114) positioned to receive input information from a user (Fig. 3, Para. 58-60, input device for user), the input device being in communication with the processor (Para. 58, processor executes commands of input device); wherein the input information from the input device is compared to a user profile stored in the non-transitory computer memory (Para. 45, 52, 66, input information is compared against profile); the portions of the first and second cosmetic substances mixed to form the third cosmetic substance are determined based on the comparison of the input information to the user profile (Para. 53, mixed to form third substance based on all these data points); and the third cosmetic substance is provided to the user (Para. 68, 74, third cosmetic substance provided) except for an application appliance for applying the third cosmetic. However, Li teaches a system for providing cosmetic substance is applied to the user via an application appliance (20) (Para. 21, 32, cosmetic device with applicator).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include an applicator as taught by Wong, since Li states in paragraph 32 that such a modification can effectively control the amount of cosmetic materials and the colors to be output. Further, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Shami discloses the claimed invention except for a three-dimensional scanning device. However, Li teaches a three-dimensional scanning device in data communication with the processor (Fig. 8, Para. 23, processor receives scanning device data), and is configured to configured to obtain facial-position information such that a cosmetic substance is applied to the user via the application appliance based on the facial-position information (Para. 21, 32, based on facial position information cosmetic is applied).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a three-dimensional scanning device as taught by Li, since Li states in para. 32 that such a modification provides a face profile to the user's face for accurate and guided application of makeup.
Re: Claim 2, Shami discloses the claimed invention including programming causes the input information to be stored in the computer memory (Para. 68, programing for storing and accessing data). 
Re: Claim 3, Shami discloses the claimed invention including the input information is used to update the user profile (Para. 31, current data updates existing profile).
Re: Claim 5, Shami discloses the claimed invention including programming causes the input information to be transmitted over a network to an authorized third party (Para. 23, 51, inherently capable of being accessible from a cloud network by a third party).
Re: Claim 10, Shami discloses the claimed invention including the biometric sensor is an optical sensor (160) (Para. 21, optical sensor detecting reflecting light).
Re: Claim 11, Shami discloses the claimed invention including one of the input devices is a biometric sensor (260) (Para. 49, bio data spectral device).
Re: Claim 21, Shami discloses the claimed invention including each of the first and second cosmetic substance is a topical substance (Para. 72, hair dye is inherently applied topically).
Re: Claim 22, Shami discloses the claimed invention including at least one of the first and second cosmetic substances is an ointment having at least a vitamin or other substance as known in the art (Para. 27, vitamin C, or others known in the art) except for specifying at least one of thiamine, riboflavin, pantothenic acid, pyridoxine, and vitamin D. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include one of the claimed substances recited above, since Shami already teaches adding micronutrients to the formula for health benefits (Para. 27), and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re: Claim 23, Shami in view of Li discloses the claimed invention including the application appliance is selected from the group consisting of: a brush, a cloth, and an aerosol sprayer (Li: Para. 37, brush may be used).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shami (US 2018/0125206 A1) and Li (US 2017/0069052 A1) as applied to claim 3 above, and further in view of Marinkovich et al. (US 2012/0321759 A1)
Re: Claim 4, Shami discloses the claimed invention including the user profile is an electronic record accessible by an authorized third party (Para. 23, 51, capable of being accessible from a cloud network by a third party) except for stating expressly it’s a medical record. However, Marinkovich discloses using electronic medical records or salon record as used in Shami interchangeably (Para. 458, profiles can be stored and accessed via medical records or salon records).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the option of using electronic medical records for storing user profiles as taught by Marinkovich, since Marinkovich states in paragraph 458, the equivalence of electronic salon records and electronic medical records for their use in the cosmetic art and the selection of any of these known equivalents to store information in a user profile would be within the level of ordinary skill in the art. Further, Shami draws upon a myriad of data points when producing a hair dye (Para. 45, previous chemicals the hair has been exposed to are accounted for) and if the user has undergone some sort of medication regiment that has affected the hair color, thickness, etc. The computer would benefit from then being able to input these data points from the medical record into the program such that a less harsh alternative formula on the hair may still be produced and potentially a formula with more nutrients incorporated.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shami (US 2018/0125206 A1) and Li (US 2017/0069052 A1) as applied to claim 1 above, and further in view of Igarashi (US Patent No. 9,007,588).
Re: Claims 12-13, Shami discloses the claimed invention except for using the biometric scanner for inputting information on facial skin tone. However, Igarashi discloses using the same biometric scanner used in Shami but used for scanning the face for inputting skin tone information (Igarashi: Figs. 10 and 12, Col. 12, lines 64-67 & 1-9, 57-65, spectrophotometer scans face for skin tone information).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include scanning the face for skin tone information as taught by Igarashi, since Igarashi states in column 12, lines 59 that such a modification allows the user to target any area of selected by the customer including skin found upon a customer's face or other body part, such as a target area which may include any body part such as hair, nails or a preexisting product such as a beauty product which may comprise foundation, concealer, tinted moisturizer, primer, skin care products, nail polish, blush, hair dye, lipstick, lip gloss, mascara, eye liner and eye shadow.
Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shami (US 2018/0125206 A1) and Li (US 2017/0069052 A1) as applied to claim 1 above, and further in view of Saida (US 2003/0033726 A1)
Re: Claims 24-25, Shami discloses the claimed invention except for an ionizing device. However, Saida teaches an ionizing device (6) configured to provide a charge to a user (Para. 45, the user is supplied with a charge) and an opposite charge to a cosmetic substance discharged by the cosmetic applicator (21) (Fig. 8 12, Para. 55 a different charge from the ionizing device from applicator), and the ionizing device includes a handle (6) which the user holds during operation of the cosmetic applicator (Figs. 8-9, Para. 55, user supplied one charge and the applicator supplies the opposite).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include an ionizing device as taught by Saida, since Saida states in paragraph 55 that such a modification ensures that that the applicator charged particles are directed toward the spot onto which the applicator is placed upon, ensuring a targeted application with the applicator to the desired location. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marschner and Yamanashi are cited disclosing 3-D scanning devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754